              Case 1:20-cv-02345-CM Document 22
                                             23 Filed
                                                Filed 07/12/20
                                                      07/13/20 Page
                                                               Page 1 of
                                                                      of 2


!i Seyfarth                                                                               Seyfarth Shaw LLP
                                                                                              620 Eighth Avenue
                                                                                   New York , New York 10018
                                                                                               T (212) 218-5500
                                                                                               F (212) 218-5526
                    USDCSDNY
                                                                                         joslick@seyfarth .com
                    DOCUMENT
                                                                                               T (212 ) 218-6480
                    ELECTRONICALLY FILED
                                                                                              www.seyfarth .com
                    DOC#=----, ~--
July 12, 2020
                    DATE FILED: _                __.
                                                  1 ..... lqp   B
                                                                ...
                                                           ..._____
                                                                J.o_


VIA ECF

The Honorable Colleen McMahon
United States District Judge
Southern District of New York
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007-1312
                                                                                       i·,
                                                                                         1/. ~ /:~·:;.<..._
                                                                                        ff.
                                                                                        ~Ji<_   ., .,v
                                                                                                               )/
Re:     Kathleen Finch Schabh:~ ~ rr::p~~~~n~ia:l~s. Co. of Am.. 20-cv-02345-CM                               1/,Jj;;o;;.o
Dear Judge McMahon :
                                   'l ,.   II   .. ..;..L   •   ..   It,


We represent Defendants in this lawsuit. We write , with Plaintiff's consent, to request that the
Court direct the Clerk of the Court to mark this matter as closed , and to cancel the conference
scheduled for July 15, 2020.

In brief, on May 21 , 2020, the parties submitted a fully-executed Stipulation of Dismissal , which
dismissed this action , with prejudice , "pursuant to Fed . R. Civ . P. 41 (a)(1 )(A)(ii) ," and "without
costs or fees to any party." (See ECF #21 .)

Fed. R. Civ . P. 41 (a)(1 )(A)(ii) empowers a plaintiff to dismiss an action, "without a court or .e r,"
provided that the parties subm it "a stipulation of dismissal signed by all parties who have
appeared ." That is precisely what happened here. Accordingly , this matter should have been
dismissed and closed on May 21 , 2020.

For reasons that are not entirely clear to the parties , that did not happen. It appears that the
Clerk of the Court may have believed that the Court's approval was necessary because the
parties "added terms" regarding Plaintiff's receipt of long term disability benefits . If so, the Clerk
of the Court was mistaken . Although the parties added some explanatory language to the
stipulation , they still filed a Rule 41 (a)(1 )(A)(ii) stipulation , which should have resulted in a
dismissal of the action without a "without a court order."

Accordingly, the parties request that the Court direct the Clerk of the Court to mark the matter
as closed , and to cancel the scheduled July 15, 2020 conference.




64792146v.1
               Case1:20-cv-02345-CM
              Case  1:20-cv-02345-CM Document
                                      Document2223 Filed
                                                    Filed07/12/20
                                                          07/13/20 Page
                                                                    Page22ofof2 2


!i Seyfarth                                                   The Honorable Colleen McMahon
                                                                                 July 12, 2020
                                                                                       Page 2


                                           Respectfully submitted,

                                           SEYFARTH SHAW LLP


                                           Isl Jacob Os/ick


                                           Jacob Oslick



cc:     Jeffrey Delott (via ECF)




64792146v.1
